      Case 3:19-cv-07672-JCS Document 1-4 Filed 11/21/19 Page 1 of 2



 1   Archis A. Parasharami (SBN 321661)
     aparasharami@mayerbrown.com
 2   MAYER BROWN LLP
 3   1999 K Street, N.W.
     Washington, D.C. 20006-1101
 4   Telephone:     (202) 263-3000
     Facsimile:     (202) 263-3300
 5
     Attorney for Defendants
 6   AT&T INC., PACIFIC BELL CO.,
 7   and DIRECTV, LLC
                              UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11                                                 Case No. 19-cv-7672
      DAVID COTTRELL,
12                                                 CERTIFICATE OF SERVICE
                          Plaintiff,
13                                                 Complaint filed in California Superior
      vs.                                          Court: October 16, 2019
14    AT&T INC., PACIFIC BELL CO., and
      DIRECTV, LLC,                                Complaint Served on AT&T Inc.:
15                                                 October 22, 2019
                          Defendants.
16                                                 Complaint Served on Pacific Bell Co.:
                                                   October 22, 2019
17
                                                   Complaint Served on DirecTV, LLC:
18                                                 October 24, 2019

19                                                 Notice of Removal filed:
                                                   November 21, 2019
20

21

22

23

24

25

26

27

28

                                                                  DEFENDANTS’ NOTICE OF REMOVAL;
                                                                              CASE NO. 19-cv-7672
              Case 3:19-cv-07672-JCS Document 1-4 Filed 11/21/19 Page 2 of 2



 1
            I certify that on November 21, 2019, I electronically filed the foregoing NOTICE OF
 2
     REMOVAL, including exhibits, with the Clerk of the Court for the United States District Court
 3
     for the Northern District of California by using the CM/ECF system. I further certify that I caused
 4

 5   the foregoing NOTICE OF REMOVAL, including exhibits, to be sent by overnight delivery via

 6   third-party courier on the following:

 7          KELLER RORBACK L.L.P.
            Jeffrey Lewis (SB No. 66587)
 8          Benjamin Gould (SB No. 250630)
 9          300 Lakeside Drive, Suite 1000
            Oakland, CA 94612
10          (510) 463-3900, Fax (510) 463-3901
            jlewis@kellerrohrback.com
11          bgould@kellerrohrback.com
            Attorney for Plaintiff
12

13   Dated: November 21, 2019                     Respectfully submitted,
14
                                                  MAYER BROWN LLP
15
                                                  /s/ Archis A. Parasharami
16                                                Archis A. Parasharami
17                                                Counsel for Defendants
                                                  AT&T INC., PACIFIC BELL CO., AND
18                                                DIRECTV, LLC
19

20

21

22

23

24

25

26

27
                                                     2
28                                                                          DEFENDANTS’ NOTICE OF REMOVAL;
                                                                                       CASE NO. 19-cv-7672
